                 Case 19-50604-JKS            Doc 39        Filed 09/21/21     Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                                  Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                     Case No. 17-12560 (JKS)
et al.,1
                                                                        (Jointly Administered)
                         Remaining Debtors.

MICHAEL GOLDBERG, in his capacity as
Liquidating Trustee of the WOODBRIDGE
LIQUIDATION TRUST,
                                                                        Adversary Proceeding
                         Plaintiff,                                     Case No. 19-50604 (JKS)
               vs.
PROVIDENT TRUST GROUP, LLC,
ADMINISTRATOR AND CUSTODIAN FOR THE
BENEFIT OF SHERYL A. WHITLOCK IRA;
SHERYL A. WHITLOCK,

                          Defendants.                                   Ref Docket No. 37


                                      AFFIDAVIT OF SERVICE

STATE OF OHIO                     )
                                  ) ss.:
COUNTY OF FRANKLIN                )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action & Claims Solutions, Inc., located at
   5151 Blazer Parkway Way, Suite A, Dublin, Ohio 43017. I am over the age of eighteen
   years and am not a party to the above-captioned action.




1   The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
    follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
    (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California
    91423.



                                                      -1-
              Case 19-50604-JKS       Doc 39        Filed 09/21/21     Page 2 of 2




2. On September 13, 2021, I caused to be served the “Stipulation Regarding Appointment of
   Mediator,” dated September 13, 2021 [Docket No. 37], by causing a true and correct copy to
   be delivered via electronic mail to: mjoyce@mjlawoffices.com.

                                                                     /s/ Angela Chachoff
                                                                     Angela Chachoff
 Sworn to before me this
 14th day of September, 2021
 /s/ Andrea R. Speelman
 Andrea R. Speelman
 Notary Public, State of Ohio
 Commission Expires March 21, 2024




                                              -2-
